Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claim is the inclusion of the limitation underlined

    PNG
    media_image1.png
    708
    635
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    218
    601
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    730
    558
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    178
    567
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    134
    565
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    69
    505
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    738
    561
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    142
    555
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    580
    539
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    255
    491
    media_image10.png
    Greyscale




    PNG
    media_image11.png
    736
    556
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    99
    549
    media_image12.png
    Greyscale







    PNG
    media_image13.png
    739
    544
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    97
    530
    media_image14.png
    Greyscale

	

    PNG
    media_image15.png
    573
    531
    media_image15.png
    Greyscale


in all the claims which is not found in the prior art references. Examiner reviewed the teaching of following prior arts:
Hunstable (US PG Pub 20160020652) teaches an exemplary sensor and switching control circuit 750 such as the sensor and switching control circuit 708 of FIG. 7a. In this embodiment, there is a controller or throat position sensor logic board 752 which receives signals from a plurality of sensors 754 (labeled as sensors 1 through 5 in FIG. 7b). The plurality of sensors 754 are positioned about individual coils of a plurality of coils 756 making up a coil assembly, for instance the coil 408 (See FIG. 4a). The plurality of sensors 754 determine the rotational position of the rotor or rotor assembly with respect to the stator (and the plurality of coils 756). In this exemplary embodiment, the switching sequence merely follows the movement of the rotor and does not control torque or speed. As discussed above, each coil in the plurality of coils 756 is also connected to a plurality of junction points 758 (i.e., junction points 416 of FIG. 4c). The junction points 758 are connected to a plurality of positive and negative switches 780 (i.e., positive switches 418 and negative switches 420 of FIG. 4c). The plurality of positive and negative switches may be a plurality of MOSFET transistors 760, but Hunstable et al. doesn’t teaches the claim limitation on the claims 1, 5 and 9.
Tomion (CN 1462500) teaches  double-pole double-throw switch/relay (190) without changing the coil direct current power given polarity, providing DC changing polarity of any given armature of inner (181) or outer (180) loop of the method. it can be seen that the characteristic of this simply allow one magnetic power of opposite polarity (or called mmf) applied to any given armature winding core part, which is relative to the given armature opposite the winding core part of polarity. This feature, when used together and the described above flux can make the external armature core part of the single-stage or three sections of their device is capable of outputting any flux density capacity in operation, which can be optimized quasi-coherent properties required, and does not consider the inner armature for relatively polar core and/or flux density field envelope. in the single-stage and three-stage device, the two same feature also allows using any one or all of the internal armature core on the generator rotor applying brake or reverse rotation moment of a certain degree, at the same time keeping the external 
Vickers (2,413,805) teaches the control switch K is moved to the extreme right so as to engage the contacts ii 4, 115. With go the terminals 1939 and 132 of the reversing switch R also connected in circuit with the source of current supply, current will flow in one direction through the reversing switch, for example from the switch terminal 131 (one side of the line) through the switch R to switch terminal 929, the conductor 122, brush 124, contact arm I10, conductors 125 and 926 to all control contact segments 100, then through that one of the latter in contact with the contact ring 85, one of the contact segments 90, at which point the current divides through the windings 20 of the magnets I8 of the element r+. in the same manner as in a two pole drum wound direct current armature so as to cause the windings 20 at the right side of the point of contact between the elements P. and E, but Vickers doesn’t teaches the claim limitation on the claims 1, 5 and 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        February 11, 2022